Memorandum. The order of the Appellate Division should be affirmed.
Section 32-25B of the Zoning Resolution sets forth the zoning requirements for automobile laundries. The interpretation placed on that section by the Commissioner of Buildings of the City of New York—that "reservoir space for not less than 10 automobiles per washing lane” refers to 10 cars in a line of traffic—is reasonable and neither arbitrary nor capricious. Concededly appellant’s premises do not comply with this standard. Accordingly the action of the commissioner in the exercise of his authority to revoke permits issued in error for failure to comply with code provision cannot be characterized as arbitrary or capricious, nor can the subsequent action of the city Board of Standards and Appeals in affirming his revocation in this instance. Because the permit was invalidly issued there is no predicate for appellant’s assertion that vested rights have accrued to him in consequence of his construction of a car laundry on the premises.
*835Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.